DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
	No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 10-2018-0115198 filed on 09/27/2018 in Republic of Korea) required by 37 CFR 1.55 as electronically retrieved on 05/24/2019.
Information Disclosure Statement
The information disclosure statement submitted on 04/26/2019 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Figure 2B lists reference character “S” that most probably should be labeled as “SL”; 
Figure 5 lists reference number “1221” that is not in the specification.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following minor typographical informalities: 
Specification paragraph 0019, page 9, line 7 states “crying type” that could benefit from some rephrasing for the purpose of clarity. It is recommended to use “frowning type” instead. 
Specification paragraph 0030, page 16, line 5 appears to contain extra spaces between “SL” and “and.”    
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- DEVICE FOR ATTACHING CONDUCTIVE BALL TO SUBSTRATE WITH PLURALITY OF SEPARATELY CONTROLLED PLATES--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is ambiguous by stating in lines 5-6 in page 19, “one of the plurality of conductive balls” that may be interpreted as having multiple plurality of conductive balls (i.e., like more than one plurality of conductive balls). For purpose of examination on the merits the aforementioned limitation is interpreted as “one conductive ball of the plurality of conductive balls.”
Dependent claims 2-12 do not alleviate the indefiniteness from claim 1 and are rejected for incorporating the indefiniteness from the independent claim.

 Claim 13 is ambiguous by stating in lines 1-2 of page 23, “one of the plurality of plates” that may be interpreted as having multiple plurality of plates (i.e., like more than one plurality of plates). For purpose of examination on the merits the aforementioned limitation is interpreted as “one plate of the plurality of plates.”
Dependent claims 14-17 do not alleviate the indefiniteness from claim 13 and are rejected for incorporating the indefiniteness from the independent claim.
Claim 16 states in line 16 of page 23, “lower surfaces in opposite to the substrate” could benefit from some rephrasing because the preposition “in” is confusing. For purpose of examination on the merits surfaces are opposite one another. 

Claim 18 is ambiguous by stating in lines 3-4 of page 24, “each of the plurality of first recesses” that may be interpreted as having multiple plurality of first-recesses (i.e., like more than one plurality of first-recesses). For purpose of examination on the merits the aforementioned limitation is interpreted as “one first recesses of the plurality of first recesses.”
Claim 18 is ambiguous by stating in lines 6-7 of page 24, “each of the plurality of second recesses” that may be interpreted as having multiple plurality of second-recesses (i.e., like more than one plurality of second-recesses). For purpose of examination on the merits the aforementioned limitation is interpreted as “one second recesses of the plurality of second recesses.”
Dependent claims 19-20 do not alleviate the indefiniteness from claim 18 and are rejected for incorporating the indefiniteness from the independent claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,284,568 B1 to Yamamoto.

    PNG
    media_image1.png
    414
    789
    media_image1.png
    Greyscale

Regarding independent claim 18, Yamamoto teaches a device (i.e., see Figures 7 and 7A) for attaching a plurality of conductive balls 6 to a substrate (i.e., see Figure 2 and Figure 9: there are semiconductor elements 22 on a wafer 24 divided by dicing lines 25), comprising:
a first plate 1a (“attaching head”; Figures 7-7A) having a plurality of first recesses (i.e., as illustrated in Examiner’s Annotated Figure 7, supra: since the balls are above the bottom planar surface of head 1a there appears to be a defined recess), wherein each of the plurality of first recesses (i.e., recesses belonging to 1a) is configured to pick up (see explanation in column 11, lines 40-52) a corresponding conductive ball 6 of the plurality of conductive balls 6 to be attached to the substrate (see Figures 2 and 9);
a second plate 1b (“attaching head”; Figures 7-7A) having a plurality of second recesses (i.e., as illustrated in Examiner’s Annotated Figure 7, supra: since the balls are above the bottom planar surface of the heads there appears to be a defined recess), wherein each of the plurality of second recesses (i.e., recesses belonging to 1b) is configured to pick up (see explanation in column 11, lines 40-52) a corresponding conductive ball 6 of the plurality of conductive balls 6 to be attached to the substrate (see Figures 2 and 9), and wherein the first plate and the second plate are separated from each other; and
a controller controlling (i.e., as explained infra, the spring 61 and diaphragm 60 of Figure 7 along with the pressure of air in 60a/60b is what controls the downward movement. Therefore, the controller of the downward movement is the air generating means 60a/60b along with valves 59a/59b. In a second interpretation, there is a controller that is automatic or manual as suggested throughout specification in column 7, line 66- column 8, line 7, and other locations) each of the first plate 1a and the second plate 1b to be separately moved up or down so that a lower surface of the first plate and a lower surface of the second plate are positioned differently in a first direction normal to the lower surface of the first plate (i.e., as illustrated in Figures 7 and 7a and explained in column 11, lines 40-52 & column 11, line 53-column 12, line 7: the vertical state of each head are independently/separately controlled).
Notes of Amendments to claim 18 for Allowability
Amendments to claim 18 that would not be taken kindly to are those that would require a different vertical difference when placing the conductive balls on the substrate/elements because it is already known from Yamamoto that the vertical heights may be different for the heads therefore this type of amendment would not overcome the prior art of record. 
When amending for claim 18, also consider the Allowable Subject Matter section and the Conclusion section that lists three relevant prior art references. 
Allowable Subject Matter
Independent claim 1 would be allowable, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Independent claim 1 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 1, a controller controlling the first and second drivers to cause each of the first and second plates to separately move up or down depending on a distribution of warpage of the substrate so that a lower surface of the first plate and a lower surface of the second plate are positioned differently in a first direction normal to the lower surface of the first plate to reduce a deviation among gaps between a first region of the substrate and the lower surface of the first plate and gaps between a second region of the substrate and the lower surface of the second plate as compared to if the lower surface of the first plate and the lower surface of the second plate had been positioned at the same level with respect to the first direction.
Dependent claims 2-12 would be allowable, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Dependent claims 2-12 contain allowable subject matter, because they depend on the allowable subject matter of claim 1. 

Independent claim 13 would be allowable, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Independent claim 13 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 13, a controller controlling the plurality of plates to be separately moved down depending on a distribution of warpage of the substrate so that a deviation among gaps between the substrate and a lower surface of each of the plurality of plates is reduced as compared to if the lower surface of each of the plurality of plates had been positioned at the same level in a first direction normal to a lower surface of one of the plurality of plates.
Dependent claims 14-17 would be allowable, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Dependent claims 14-17 contain allowable subject matter, because they depend on the allowable subject matter of claim 13. 

Dependent claims 19 and 20 would be allowable, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Dependent claim 19 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 19, a distance measuring unit, in response to a control signal from the controller, measuring a plurality of first vertical distances between a substrate and the lower surface of the first plate and a plurality of second vertical distances between the substrate and the lower surface of the second plate, wherein the controller calculates a distribution of warpage of the substrate based on the plurality of first vertical distances and the plurality of second vertical distances.
Dependent claim 20 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 20, a first driver, in response to a control signal from the controller, moving up or down the first plate in the first direction; and a second driver, in response to the control signal from the controller, moving up or down the second plate in the first direction, wherein the control signal separately controls the first driver and the second driver.

Conclusion
The art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed on the current Notice of References Cited-892 Form: 
B. Figure 1 shows balls that are recessed a different vertical amount inside the plate/head in order to account for warpage in a substrate for best/optimum placement of the balls. 
C. Figure 21 shows two different plates that share a common lower surface therefore the lower vertical surfaces of the two plates are never different. 
D. Figure 4 shows a situation that considers warpage. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
14 May 2022
/John P. Dulka/Primary Examiner, Art Unit 2895